 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   PAUL MICHAEL,                                      Case No.: 17-CV-934 JLS (MDD)
12                                     Plaintiff,
                                                        ORDER GRANTING IN PART AND
13   v.                                                 DENYING IN PART DEFENDANTS’
                                                        MOTION TO DISMISS
14   LA JOLLA LEARNING INSTITUTE,
     INC., a California corporation;
15                                                      (ECF No. 21)
     BALBOA SCHOOL CORPORATION, a
16   California corporation,
17                                  Defendants.
18
19         Presently before the Court is Defendants La Jolla Learning Institute Inc. and Balboa
20   School Corporation’s Motion to Dismiss. (“Mot.,” ECF No. 21). Also before the Court
21   are Plaintiff Paul Michael’s Response in Opposition to (“Opp’n,” ECF No. 24) and
22   Defendants’ Reply in Support of (“Reply,” ECF No. 25) the Motion, as well as Plaintiff’s
23   Sur-Reply to Defendants’ Reply (“Sur-Reply,” ECF No. 29). The Court vacated the
24   hearing and took the matter under submission without oral argument pursuant to Civil
25   Local Rule 7.1(d)(1). ECF No. 26. Having considered the Parties’ arguments and the law,
26   the Court GRANTS IN PART and DENIES IN PART Defendants’ Motion.
27   ///
28   ///

                                                    1
                                                                             17-CV-934 JLS (MDD)
 1                                        BACKGROUND
 2         Plaintiff is a former employee of Balboa City School, a company Plaintiff believes
 3   is wholly owned and operated by Defendant Balboa School Corporation doing business as
 4   Defendant La Jolla Learning Institute (together, “Defendants”).           Second Amended
 5   Complaint (“SAC”) ¶ 7, ECF No. 14. Plaintiff alleges that at all relevant times, Defendants
 6   employed twenty-five or more full-time employees. Id. ¶ 7–8.
 7         Defendants hired Plaintiff as a full-time Technical Coordinator in January 2001. Id.
 8   ¶ 9. Throughout his employment with Defendants, Plaintiff participated in Defendants’
 9   employee beneficiary plans. Id. ¶ 12. In spring of 2016, Plaintiff submitted a letter of
10   resignation and the employment relationship ended. Id. ¶ 13. On June 6, 2016, Defendants
11   informed Plaintiff that his health insurance plan was terminated. Id. ¶ 14. Plaintiff’s final
12   paycheck was dated June 15, 2016, id. ¶ 13, and his participation in Defendants’ health
13   insurance plan officially ended June 30, 2016. Id. ¶ 15.
14         Plaintiff alleges that “[b]etween June 15, 2016, and July 30, 2016, [he] did not
15   receive a notice of his Consolidated Omnibus Budget Reconciliation Act (“COBRA”)
16   election rights to continue coverage under [Defendants’] plan.” Id. ¶ 18. On July 1, 2016,
17   Plaintiff wrote to Defendants alerting them that he had not received a COBRA notification
18   or election notice and asked Defendants “to refrain from interfering with [his] rights under
19   [the Employee Retirement Income Security Act of 1974 (“ERISA”)].” Id. ¶ 19.
20         In late June and early July 2016, Plaintiff received two letters from Kaiser
21   Permanente, the healthcare provider under Defendants’ health insurance plan, informing
22   Plaintiff that his coverage was terminated but that Plaintiff may be eligible for, among other
23   services, COBRA coverage. Id. ¶ 20. The letters stated that Plaintiff would need to contact
24   his former employer to further explore his eligibility. Id.
25         Between August and December 2016, Plaintiff reached out to Defendants multiple
26   times regarding Defendants’ alleged failure to provide Plaintiff with a COBRA election
27   notice.   Id. ¶ 21.   On or about December 16, 2016, Plaintiff contacted Kaiser to
28   ///

                                                   2
                                                                                 17-CV-934 JLS (MDD)
 1   learn more about his COBRA rights; Kaiser told Plaintiff to contact Defendants for such
 2   information. Id. ¶ 23.
 3          On December 20, 2016, Defendants contacted Plaintiff to inform him that
 4   Defendants expected to receive documentation from Kaiser and, once received, that
 5   documentation would be sent to Plaintiff. Id. ¶ 24. In this letter, Defendants also provided
 6   Plaintiff with Kaiser’s phone number to call to find out more information about COBRA.
 7   Id.
 8          On the same day, Plaintiff asked Defendants in writing for the identity of the plan
 9   administrator. Id. ¶ 25. On or about December 23, 2016, Plaintiff contacted a Kaiser
10   representative, who confirmed that Defendant La Jolla Learning Institute was the plan
11   administrator and that Kaiser could provide no further information on Plaintiff’s COBRA
12   rights. Id. ¶ 26.
13          Plaintiff alleges that on January 16, 2017, he again requested in writing the identity
14   of the plan administrator from Defendants. Id. ¶ 27. On January 18, 2017, Defendants
15   responded that Kaiser was the healthcare provider and plan administrator; additionally,
16   Defendants stated that they informed Kaiser about Plaintiff’s termination within the
17   statutory time frame and that Kaiser sent Plaintiff information about his COBRA rights.
18   Id. ¶ 28. As of November 27, 2018, Plaintiff claims he never received a COBRA notice.
19   Id. ¶ 29.
20          On May 8, 2017, Plaintiff filed suit against Defendants. See generally ECF No. 1.
21   On November 27, 2018, Plaintiff filed the operative Second Amended Complaint, alleging
22   two causes of action under ERISA and COBRA. ECF No. 14. Plaintiff seeks statutory
23   penalties under 29 U.S.C. § 1132(c)(1), based on (1) Defendants’ alleged failure to provide
24   requested ERISA plan documents as required under 29 U.S.C. § 1024(b)(4), and
25   (2) Defendants’ failure to provide a COBRA notice and election form within thirty-days of
26   Plaintiff’s termination as required under 29 U.S.C. § 1166(a). See generally SAC.
27          Defendants then filed the present Motion to Dismiss under Federal Rules of Civil
28   Procedure 12(b)(1) and 12(b)(6). See generally Mot. Defendants argue that both of

                                                   3
                                                                                17-CV-934 JLS (MDD)
 1   Plaintiff’s causes of action fail to state claims upon which the Court can grant relief. Mot.
 2   at 3–6. Defendants also argue that Plaintiff does not have Article III standing because he
 3   failed to allege a concrete injury in fact. See Mot. at 6–7. The Court will address the
 4   standing issue first, moving then to the failure to state a claim.
 5                       MOTION TO DISMISS UNDER RULE 12(b)(1)
 6   I.    Legal Standard
 7         Federal courts are courts of limited jurisdiction, and as such have an obligation to
 8   dismiss claims for which they lack subject-matter jurisdiction. Demarest v. United States,
 9   718 F.2d 964, 965 (9th Cir. 1983).         Because the issue of standing pertains to the
10   subject-matter jurisdiction of a federal court, motions raising lack of standing are properly
11   brought under Federal Rule of Civil Procedure 12(b)(1). White v. Lee, 227 F.3d 1214, 1242
12   (9th Cir. 2000). The plaintiff bears the burden of establishing he has standing to bring the
13   claims asserted. Takhar v. Kessler, 76 F.3d 995, 1000 (9th Cir. 1996); see also In re
14   Dynamic Random Access Memory Antitrust Litig., 546 F.3d 981, 984 (9th Cir. 2008) (“The
15   party asserting jurisdiction bears the burden of establishing subject-matter jurisdiction on
16   a motion to dismiss for lack of subject-matter jurisdiction.”).
17         Rule 12(b)(1) motions may challenge jurisdiction facially or factually. Safe Air for
18   Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). “In a facial attack, the challenger
19   asserts that the allegations contained in a complaint are insufficient on their face to invoke
20   federal jurisdiction. By contrast, in a factual attack, the challenger disputes the truth of the
21   allegations that, by themselves, would otherwise invoke federal jurisdiction.” Id. Here,
22   Defendants’ challenge is facial because it disputes whether Plaintiff alleged a sufficiently
23   particularized injury to confer Article III standing. Accordingly, the Court will assume the
24   truth of Plaintiff’s factual allegations and draw all reasonable inferences in favor of
25   Plaintiff. See Whisnant v. United States, 400 F.3d 1177, 1179 (9th Cir. 2005).
26   II.   Analysis
27         Under Article III of the United States Constitution, a federal court may only
28   adjudicate an action if it constitutes a justiciable “case” or a “controversy” that has real

                                                    4
                                                                                  17-CV-934 JLS (MDD)
 1   consequences for the parties. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). A
 2   threshold requirement for justiciability in federal court is that the plaintiff have standing to
 3   assert the claims brought. Id. Article III standing requires that the plaintiff “(1) suffered
 4   an injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant, and
 5   (3) that is likely to be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins,
 6   136 S. Ct. 1540, 1547 (2016) (citing Lujan, 504 U.S. at 560–61).
 7         In this case, Defendants attack only the injury in fact element. “To establish injury
 8   in fact, a plaintiff must show that he or she suffered ‘an invasion of a legally protected
 9   interest’ that is ‘concrete and particularized’ and ‘actual or imminent, not conjectural or
10   hypothetical.’” Id. (quoting Lujan, 504 U.S. at 560). “Particularized injuries ‘affect the
11   plaintiff in a personal and individual way,’ while a ‘concrete injury must be de facto; that
12   is, it must actually exist.’” Fleming v. Charles Schwab Corp., 878 F.3d 1146, 1151 (9th
13   Cir. 2017) (quoting Spokeo, 136 S. Ct. at 1548). Because Plaintiff is raising multiple
14   claims, he “must demonstrate standing for each claim he seeks to press.” DaimlerChrysler
15   Corp. v. Cuno, 547 U.S. 332, 352 (2006).
16         Defendants contend that Plaintiff fails to allege standing because “Plaintiff has not
17   suffered anything other than an abstract injury” caused by alleged procedural statutory
18   violations. Mot. at 8. Defendants contend that Plaintiff’s allegations of statutory violations
19   alone are insufficient to confer standing. Id. Defendants rely primarily on their reading of
20   the Supreme Court’s decision in Spokeo to support these contentions. Id.
21         In Spokeo, a consumer brought an action alleging that a website published inaccurate
22   information about him, violating the Fair Credit Reporting Act. Spokeo, 136 S.Ct. at
23   1544–45. The Ninth Circuit, focusing only on the particularity prong of the injury in fact
24   element, found plaintiff’s alleged violations of his statutory rights alone were sufficient to
25   satisfy the injury in fact requirement of Article III. Id. at 1546. The Supreme Court
26   reversed, holding that “Article III standing requires a concrete injury even in the context
27   of a statutory violation” and, thus, a plaintiff cannot “allege a bare procedural violation,
28   ///

                                                    5
                                                                                  17-CV-934 JLS (MDD)
 1   divorced from any concrete harm, and satisfy the injury-in-fact requirement of Article III.”
 2   Id. at 1549.
 3         The Supreme Court went on to explain, however, that “the violation of a procedural
 4   right granted by statute can be sufficient in some circumstances to constitute injury in fact.”
 5   Id.   Thus, “[w]hile Spokeo may have clarified certain principles regarding the
 6   ‘concreteness’ requirement of an injury in fact, it did not disturb the long-standing
 7   principle, invoked by [Plaintiff] here, that a plaintiff suffers an injury in fact when she is
 8   denied access to helpful information subject to disclosure under a statute.” McFarlane v.
 9   First Unum Life Ins. Co., 274 F. Supp. 3d 150, 162 (S.D.N.Y. 2017). Examples in which
10   a violation of a procedural right constitutes injury in fact include a group voter’s “inability
11   to obtain information” that the Federal Election Campaign Act requires to be made publicly
12   available, see Fed. Election Comm’n v. Akins, 524 U.S. 11, 21 (1998), and the inability to
13   receive documents from committees that are covered by the Federal Advisory Committee
14   Act, which requires that certain documents and meetings be accessible to the public, see
15   Pub. Citizens v. U.S. Dep’t of Justice, 491 U.S. 440, 449 (1989). In these instances, where
16   a “plaintiff fails to obtain information which must be publicly disclosed pursuant to a
17   statute,” Fed. Election Comm’n, 524 U.S. at 21, “a plaintiff . . . need not allege any
18   additional harm beyond the one Congress has identified” to show injury in fact. Spokeo,
19   136 S. Ct. at 1550.
20         In this case, Plaintiff’s allegations suffice to meet the injury in fact requirement.
21   “[T]he Supreme Court has recognized that the purpose of ERISA’s disclosure requirement
22   is to ‘ensure that the individual participant knows exactly where he stands with respect to
23   the plan.’” McFarlane, 274 F. Supp. 3d at 162 (quoting Firestone Tire & Rubber Co. v.
24   Bruch, 489 U.S. 101, 118 (1989) (internal alterations omitted)).            Like the injuries
25   complained of in Federal Election Commission and Public Citizens, Plaintiff’s injuries in
26   this case stem from Defendants’ alleged failure to provide Plaintiff information required
27   by statute, specifically the ERISA plan documents and COBRA benefit information. SAC
28   ¶¶ 29–31. Additionally, Plaintiff alleges that Defendants’ failure to provide COBRA

                                                    6
                                                                                 17-CV-934 JLS (MDD)
 1   information and an election form resulted in a concrete injury because it prevented Plaintiff
 2   from obtaining COBRA continuation coverage. Id. at 31; Opp’n at 8–9. These are
 3   sufficiently concrete and particularized injuries to confer Article III standing.            See
 4   McFarlane, 274 F. Supp. 3d at 164 (holding plaintiff’s allegations of failure to provide
 5   ERISA plan documents sufficient to show injury in fact); see also Bryant v. Wal-Mart
 6   Store, Inc., No. 16-24818-CIV, 2019 WL 3542827, at *3 (S.D. Fla. Apr. 18, 2019) (holding
 7   plaintiff sufficiently alleged a concrete and particularized injury resulting from defendant’s
 8   failure to provide COBRA notice).
 9          The Court also finds that Plaintiff satisfies the remaining standing requirements of
10   causation and redressability. Although Defendants do not challenge these elements, the
11   Court concludes that Plaintiff’s injury is fairly traceable to Defendants’ conduct and this
12   Court can provide the relief sought. Thus, the Court finds that Plaintiff has Article III
13   standing to bring his claims and DENIES Defendants’ Motion under 12(b)(1).
14                        MOTION TO DISMISS UNDER RULE 12(b)(6)
15   I.     Legal Standard
16          Federal Rule of Civil Procedure 12(b)(6) permits a party to raise by motion the
17   defense that the complaint “fail[s] to state a claim upon which relief can be granted,”
18   generally referred to as a motion to dismiss. The Court evaluates whether a complaint
19   states a cognizable legal theory and sufficient facts in light of Federal Rule of Civil
20   Procedure 8(a), which requires a “short and plain statement of the claim showing that the
21   pleader is entitled to relief.”
22          To survive a motion to dismiss, “a complaint must contain sufficient factual matter,
23   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
24   556 U.S. 662, 677 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007));
25   see also Fed. R. Civ. P. 12(b)(6). A claim is facially plausible when the facts pled “allow
26   the court to draw the reasonable inference that the defendant is liable for the misconduct
27   alleged.” Id. (citing Twombly, 550 U.S. at 556). The Court must accept as true all material
28   allegations in the complaint and must construe the complaint and all reasonable inferences

                                                    7
                                                                                   17-CV-934 JLS (MDD)
 1   drawn therefrom in the light most favorable to Plaintiff. See Thompson v. Davis, 295 F.3d
 2   890, 895 (9th Cir. 2002). Where a complaint does not survive 12(b)(6) analysis, the Court
 3   will grant leave to amend unless it determines that no modified contention “consistent with
 4   the challenged pleading . . . [will] cure the deficiency.” DeSoto v. Yellow Freight Sys.,
 5   Inc., 957 F.2d 655, 658 (9th Cir. 1992) (quoting Schriber Distrib. Co. v. Serv-Well
 6   Furniture Co., 806 F.2d 1393, 1401 (9th Cir. 1986)).
 7   II.   Analysis
 8         A.     Request to Convert Defendants’ Rule 12(b)(6) Motion Into a Rule 56
                  Motion
 9
10         “In general, courts cannot consider material outside of the pleadings in ruling on a
11   motion to dismiss.” In re Am. Cont’l Corp./Lincoln Sav. & Loan Sec. Litig., 102 F.3d 1524,
12   1537 (9th Cir. 1996). Federal Rule of Civil Procedure 12(d), however, “gives courts the
13   discretion to accept and consider extrinsic materials offered in connection with these
14   motions, and to convert the motion to one for summary judgment when a party has notice
15   that the district court may look beyond the pleadings.” Hamilton Materials, Inc. v. Dow
16   Chem. Corp., 494 F.3d 1203, 1207 (9th Cir. 2007) (citing Portland Retail Druggists Ass’n
17   v. Kaiser Found. Health Plan, 662 F.2d 641, 645 (9th Cir. 1981). Rule 12(d) specifically
18   states that “if, on a motion under Rule 12(b)(6) or 12(c), matters outside the pleadings are
19   presented to and not excluded by the court, the motion must be treated as one for summary
20   judgment under Rule 56. All parties must be given a reasonable opportunity to present all
21   the material that is pertinent to the motion.” Fed. R. Civ. P. 12(d).
22         In their Reply, Defendants argue that the Court should convert the Motion to Dismiss
23   under Rule 12(b)(6) into a Motion for Summary Judgement under Rule 56. Reply at 3–4.
24   Defendants make this request because they submitted declarations and multiple exhibits,
25   external to Plaintiffs SAC, that they rely on in support of the Motion to Dismiss. See
26   generally ECF Nos. 21-1, 21-2. Defendants contend that Plaintiff had sufficient notice that
27   the Court could convert the motion because Defendants attached the materials to their
28   ///

                                                   8
                                                                               17-CV-934 JLS (MDD)
 1   Motion, Plaintiff argued against conversion in his Opposition, and “Plaintiff submit[ted]
 2   his own declaration (i.e., his own evidence) in support of the [O]pposition.” Reply at 4.
 3            Plaintiff argues that converting the Motion to Dismiss to a motion for summary
 4   judgment is not appropriate in this case. Opp’n at 6–7; Sur-Reply at 4–5. Plaintiff contends
 5   that discovery is necessary to uncover whether Defendants employed more than
 6   twenty-five employees. Sur-Reply at 5. Plaintiff further argues that the evidence submitted
 7   by Defendants is inadmissible and, thus, the Court could not consider it even if the Court
 8   were to convert the Motion. Id.
 9            The Court refuses to convert the Motion to Dismiss into a motion for summary
10   judgment. “Converting Defendants’ Motion into one for summary judgment would be
11   premature at this point in the case,” in part because “[t]he record discloses [that] no
12   discovery [has been] conducted.” Lacey v. Malandro Commc’n, Inc., No. CV-09-01429-
13   PHX-GMS, 2009 WL 4755399, at *4 (D. Ariz. Dec. 8, 2009). Plaintiff therefore has not
14   been afforded a reasonable opportunity to respond to and present all material pertinent to
15   Defendants’ contentions that it did not employ over twenty employees during the relevant
16   period. See Grove v. Mead Sch. Dist. No. 354, 753 F.2d 1528, 1532 (9th Cir. 1985) (noting
17   a reasonable opportunity to respond “must include time for discovery necessary to develop
18   facts justifying opposition to the motion”) (citing Portland Retail, 662 F.2d at 645; Fed. R.
19   Civ. P. 56) Accordingly, “the Court will not consider Defendant[s’] submissions that fall
20   outside the pleadings in resolving the Motion to Dismiss.” See Lacey, 2009 WL 4755399,
21   at *4.
22            B.    Plaintiff’s First Cause of Action: Failure to Produce Plan Documents
                    Under ERISA
23
24            Plaintiff’s first cause of action alleges that Defendants failed to provide Plaintiff with
25   documents and information he requested in writing, as required by ERISA.                     SAC
26   ¶¶ 32–44. Under ERISA, the plan administrator is required to provide a copy of the “latest
27   updated summary, plan description, and the latest annual report, any terminal report, the
28   bargaining agreement, trust agreement, contract, or other instruments under which the plan

                                                       9
                                                                                     17-CV-934 JLS (MDD)
 1   is established or operated” upon written request of any participant or beneficiary. 29
 2   U.S.C. § 1024(b)(4). A plan administer that fails or refuses to provide the requested plan
 3   documents “may in the court’s discretion be personally liable to such participant or
 4   beneficiary in the amount of up to $100 a day.” 29 U.S.C. 1132(c)(1).
 5          Plaintiff asserts in his SAC that he made three separate written requests for
 6   information and plan documents, on July 1, 2016, December 20, 2016, and January 16,
 7   2017.1 SAC ¶ 42. In his Opposition, Plaintiff abandons the allegation he made such a
 8   request on July 1, 2016, focusing only on the later two alleged requests.2 Opp’n at 3–4.
 9          In the December 20, 2016 request, Plaintiff’s counsel, in response to an email from
10   Defendants’ counsel regarding the COBRA benefits notification, wrote: “I still have [a]
11   question: Who is the Plan Administrator for the Plan?” ECF No. 14-1 at 33. Defendants’
12   counsel replied minutes later, stating “I do not understand the question.” Id. Plaintiff’s
13   counsel responded: “A group benefits plan must have a designated Plan Administrator.
14   Who is the Plan Administrator for the health insurance plan offered through [Balboa City
15   School]?” Id. Defendants’ counsel did not respond. SAC ¶ 27.
16          On January 20, 2016, Plaintiff emailed Defendants once again. The email states in
17   relevant part:
18                 It has been more than seven months since Mr. Michael requested
                   information regarding his COBRA election and notification
19
                   rights. To my knowledge, he still has not received that
20                 documentation. I will be filing a complaint on his behalf in
                   federal court on Friday, January 20[,] unless I receive
21
22
23
     1
        Plaintiff attached copies of the alleged requests made on December 20, 2016, and January 16, 2017, to
24   his SAC. See ECF No. 14-1 at 33–35, 37. As part of the complaint, the Court may consider these
25   documents. Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001) (“[A] court may consider
     ‘material which is properly submitted as part of the complaint’ on a motion to dismiss.”) (quoting Branch
26   v. Tunnell, 14 F.3d 449, 453 (9th Cir. 1994)).

27   2
      Even if Plaintiff did not abandon his allegation that he requested plan documents on July 1, 2016, based
28   on the allegations in his SAC, Plaintiff does not state a claim for the same reasons the Court finds the
     December 20, 2016, and January 16, 2017 requests insufficient articulated below.

                                                        10
                                                                                         17-CV-934 JLS (MDD)
 1                  information from you that actually demonstrates your client’s
                    compliance with [the] law.
 2
 3   ECF No. 14-1 at 37.
 4         Defendants contend that Plaintiff’s written requests were insufficient to support a
 5   claim for failure to produce plan documents. Mot. at 5. Defendants assert that nowhere in
 6   these communications does Plaintiff actually request a document production and, even if
 7   the Court construes the requests as requests for documents, Plaintiff is referring to
 8   COBRA-related documents, not documents covered under section 1124(b)(4). Id.
 9         Plaintiff responds that the written requests are sufficient to fall under the mandatory
10   production rule of section 1024(b)(4). Opp’n at 4. Plaintiff contends that the identity of
11   the plan administrator is required to be in the summary plan documents governing any
12   health plan. Id. Plaintiff argues that because the identity of the plan administrator must be
13   contained in the summary plan document, Defendants were required to provide the
14   summary plan document. Id. In support of his argument, Plaintiff contends that a
15   “clear-notice” standard should apply and that, under this standard, Defendants had notice
16   of his request. Opp’n at 4–5. (citing Cultrona v. Nationwide Life Ins. Co., 748 F.3d 698,
17   707 (6th Cir. 2014) (adopting clear-notice standard) (citing Kollman v. Hewitt Assocs.,
18   LLC, 487 F.3d 139, 145 (3d Cir. 2007) (adopting the standard and collecting similar cases
19   from the Second, Fifth, Seventh, and Tenth Circuits)). The Court agrees that the clear-
20   notice standard is appropriate in this case.
21         “Under the clear-notice standard, claimants seeking documents pursuant to
22   § 1024(b)(4) must ‘provide clear notice to the plan administrator of the information they
23   desire.’” Cultrona, 748 F.3d at 707 (quoting Kollman, 487 F.3d at 145); see also Williams
24   v. Caterpillar, Inc., 944 F.2d 658, 667 (9th Cir. 1991) (“Some courts have suggested that
25   where a pension plan participant fails to make a specific request for the information at
26   issue, he has no litigable claim.”). In deciding whether there was clear-notice, the Court
27   may consider all “the circumstances surrounding the document request.” Cultrona, 748
28   F.3d at 707.

                                                    11
                                                                                17-CV-934 JLS (MDD)
 1         The Court finds that Plaintiff’s request for the identity of the plan administrator
 2   failed to give clear notice to Defendants that Plaintiff sought the summary plan document.
 3   As the December 20, 2016 and January 16, 2017 communications show, Plaintiff never
 4   actually requested any document, let alone the summary plan document, by name. The
 5   Court declines to require Defendants to connect the dots of Plaintiff’s request, forcing them
 6   to determine that the information requested was included in the summary plan document
 7   and that, despite his silence, Plaintiff was in fact asking for that document. While there
 8   may be some requests for information that clearly indicate a document production is
 9   necessary, “who is the plan administrator” is not such a request. Considering the context
10   of the communications, Plaintiff made the request in response to Defendants’ email
11   concerning COBRA beneficiary notices, and neither party even mentioned the summary
12   plan document. In fact, Defendants expressly indicated they did not understand the first
13   request, and Plaintiff’s follow-up did not make clear that he was in fact requesting the
14   summary plan document.
15         Moreover, under section 1024(b)(4), only “plan administrators are required, upon
16   the request of a participant or beneficiary, to provide the requesting party with a copy of
17   various plan documents.” Becker v. Williams, 777 F.3d 1035, 1039 (9th Cir. 2015)
18   (emphasis added). The fact that Plaintiff requested the identity of the plan administrator
19   belies its argument that it was making a request to the plan administrator for the summary
20   plan document.
21         For these reasons, the Court concludes that Plaintiff failed to provide clear-notice to
22   Defendants that he sought production of the summary plan document. See Williams, 944
23   F.2d at 667 (holding that the district court did not abuse its discretion in finding that
24   appellants “failed to offer any proof . . . that they had ever requested any plan descriptions
25   from appellees”); see also Davenport v. Harry N. Abrams, Inc., 249 F.3d 130, 135 (2d Cir.
26   2001) (denying civil penalties where plaintiff did not ask for the summary plan document
27   but sought only specific information for type and amount of any vested benefits she had
28   ///

                                                   12
                                                                                 17-CV-934 JLS (MDD)
 1   accrued). The Court therefore GRANTS Defendants Motion regarding Plaintiff’s first
 2   cause of action.
 3         C.     Plaintiff’s Second Cause of Action: Failure to Provide COBRA Notice
 4         Plaintiff’s second cause of action alleges that Defendants failed to send a qualified
 5   beneficiary notice following his termination, as required under COBRA. SAC ¶¶ 45–57.
 6   Under COBRA, employers are required to provide notice to employees of continuation
 7   rights within thirty days of a termination of coverage. 29 U.S.C. § 1161(a). That
 8   requirement, however, applies only to employers with over twenty employees. 29 U.S.C.
 9   § 1161(b).
10         Defendants contend that Plaintiff’s second cause of action for failure to provide
11   COBRA notice must be dismissed because “Defendant[s] did not employ more than 20
12   employees in any applicable pay period” and, thus, “COBRA does not apply.” Mot. at 6.
13   Defendants support this argument entirely with the declarations and exhibits attached to
14   their Motion. See generally ECF Nos. 21-1, 21-2. As explained above, the Court does not
15   find these documents appropriate to consider at this time. See supra Section II.A. Without
16   these documents, the Court is left with Plaintiff’s allegations in his SAC that “at all times
17   relevant to [the] Complaint, Defendant[s] . . . employed 25 or more full-time employees.”
18   SAC ¶¶ 7–8. For the purposes of this motion, the Court accepts these allegations as true,
19   see Telesaurus VPC, LLC v. Power, 623 F.3d 998, 1003 (9th Cir. 2010) (quoting Iqbal,
20   556 U.S. at 678), and finds Plaintiff adequately pled his second cause of action.
21   Accordingly, the Court DENIES Defendants’ Motion to Dismiss Plaintiff’s second cause
22   of action.
23                                        CONCLUSION
24         Based on the forgoing, the Court GRANTS IN PART and DENIES IN PART
25   Defendants’ Motion to Dismiss (ECF No. 21).             Specifically, the Court DENIES
26   Defendants’ Motion under 12(b)(1) for lack of standing, GRANTS Defendants’ Motion
27   under 12(b)(6) regarding Plaintiff’s first cause of action, and DENIES Defendants’ Motion
28   under 12(b)(6) regarding Plaintiff’s second cause of action. Plaintiff may file an amended

                                                  13
                                                                                17-CV-934 JLS (MDD)
 1   complaint within 30 days of the date that this Order is electronically docketed.
 2   Should Plaintiff fail timely to file an amended complaint, this action will proceed on
 3   Plaintiff’s surviving second cause of action.
 4         IT IS SO ORDERED.
 5   Dated: September 30, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     14
                                                                          17-CV-934 JLS (MDD)
